IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 21, 2009
                                      No. 08-11076
                                   c/w No. 08-11078 &                  Charles R. Fulbruge III
                                       No. 08-11079                            Clerk
                                   Summary Calendar


UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ERIC NELSON BERTRAM,

                                                   Defendant-Appellant


              Appeals from the United States District Court
                    for the Northern District of Texas
     USDC No. 2:86-CR-36, No. 2:82-CR-5-ALL, and No. 2:86-CR-30-ALL


Before DAVIS, GARZA and PRADO, Circuit Judges.
PER CURIAM:*
       Eric Nelson Bertram, federal prisoner # 12204-077, seeks this court’s
authorization to proceed in forma pauperis (IFP) in three appeals. Because each
appeal presents the same issue, we ORDER case no. 08-11076, case no. 08-
11078, and case no. 08-11079 consolidated.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                No. 08-11076 c/w No. 08-11078 & No. 08-11079

      In each case from which these consolidated appeals arose, the district
court denied Bertram relief from his sentence, which he had sought under 18
U.S.C. § 3742. The district court reasoned that § 3742 applies only on direct
appeal, that each of Bertram’s direct appeals had been dismissed years earlier,
and that consequently the district court had no jurisdiction to grant relief under
§ 3742.
      Bertram’s briefs and IFP motions in this court do not address the question
of the district court’s jurisdiction to review his sentence under § 3742.
Accordingly, Bertram is deemed to have abandoned any challenge to the denial
of his IFP motions and the dismissal of his claims. See Brinkmann v. Dallas
County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987); Yohey v. Collins,
985 F.2d 222, 224-25 (5th Cir. 1993). Moreover, given that Bertram presents no
other meritorious challenge and that “it is apparent that [the appeals] would be
meritless,” dismissal is proper. Baugh v. Taylor, 117 F.3d 197, 202 n. 24 (5th
Cir. 1997); see also United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994) (“The
provisions for modification of a sentence under § 3742 are available to a
defendant only upon direct appeal of a sentence or conviction.”); 5 TH C IR. R. 42.2.
      MOTIONS TO PROCEED IFP DENIED; APPEALS DISMISSED AS
FRIVOLOUS.




                                         2